DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 15, 2022 has been entered. Claims 1, 4, 7, 9, 12, 17, and 20 have been amended. The remaining claims are in original or previously presented form. Claims 1-20 are still pending in the application. The independent claims are claims 1, 9, and 17. 
The applicant’s Remarks, filed July 15, 2022, has been fully considered. The applicant argues, under the heading “Specification – 35 U.S.C. 112,” that the substitute specification paragraph should be 0055. The amended paragraph is accepted and entered. The 35 U.S.C 112(a) rejection made in the last Detailed Action, which was the Non-Final dated April 15, 2022, is therefore withdrawn. 
The applicant argues, under the heading “Specification – 35 U.S.C. 102,” that the current claims are not taught by Moshchuk et al. (US2017/0233001). Claim 1 now teaches receiving “a digital image,” instead of “receiving sensor data”. Claim 1 now also teaches determining a current state of the autonomous vehicle “that includes the digital image and the vehicle data”, whereas the claim formerly recited determining a current state of the autonomous vehicle “based on the sensor data and the vehicle data”. Why does the claim now read: determining a current state of the autonomous vehicle based on the digital image and the vehicle data? Why did the applicant cross out “based on” when substituting “digital image” for “sensor data”. What does it now mean for the method to determine a current state of the autonomous vehicle that “includes the digital image and the vehicle data”?
According to MPEP 2111.03 (I) “including” which is used in the present claim 1, is “synonymous with “comprising” and is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” 
Paragraph 0031 of the present application teaches that “only vehicle data indicative of the current speed of the vehicle and the digital images is required to generate predictions of future lane centeredness.” Paragraph 0050 teaches that digital images can come from cameras, LIDAR, RADAR, among others. Paragraph 0053 teaches that digital images can come from a front-facing camera and vehicle data can be linear speed, acceleration, engine RPM, and transmission gear “received from basic vehicle sensors only”. These basic vehicle sensors can include an accelerometer, gyroscope, and speed sensor, but “exclude higher quality or higher resolution sensors such as high accuracy GPS sensors, LIDAR sensors, etc, according to paragraph 0053, lines 9-11. The system will work without such a high quality GPS and without a high definition map, and without potentially unreliable lane marking detection. 
Paragraph 0058 of the present application teaches that the predictive perception module 402 can generate predictions using “sensor data” from environment sensors 110 including digital images from the front-facing camera 112, and vehicle data 188 from vehicle sensors 111, such as distance measurements, speed measurements, and “other such information”. 
Therefore the point of the amendment seems in part to emphasize the vehicle camera and vehicle data while not restricting the determination of the vehicle state to just those sensors. 
Moshchuk teaches in paragraph 0026 that the road bank, slope, and curvature are “provided by cameras, the map database 20, etc.” It seems that any of these would do. GPS is not listed here. Note that the map database 20 is separate from the GPS unit 24 in paragraph 0020. The preponderance of the evidence is that road bank, slope, and curvature data could be provided by a camera, and that GPS might not even provide all of this data. Moshchuk does not explicitly say that any of it is provided by GPS. In the disclosure of Moshchuk mentions GPS just once. Nothing in the heart of the disclosure, such as paragraph 0022, relates to the GPS. Instead, it relates to vehicle data that comes come from inexpensive speed and accelerometer sensors, or for determining a path curvature, a camera.
Based on all of this, the examiner respectfully believes that Moshchuk teaches the amendments. Especially paragraph 0022 shows that Moshchuk contemplates using a camera to obtain road data. 
The applicant further argues, under the heading “Specification – 35 U.S.C. 103,” that the Tan, Sutton, and Stein do not teach “receiving a digital image representing an environment of the autonomous vehicle and vehicle data representing a speed of the vehiclethat includes the digital image and the vehicle data,” as found in claim 1. The examiner respectfully believes that Moshchuk teaches this, as mentioned in the previous paragraph. 
Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A method for predictive control of an autonomous vehicle, the method comprising: 
receiving a digital image representing an environment of the autonomous vehicle and vehicle data representing a speed of the vehicle
determining a current state of the autonomous vehicle that includes the digital image and the vehicle data; 
generating predictions including a first set of predictions and a second set of predictions, the first set of predictions representing future lane centeredness of the vehicle over respective time horizons, the second set of predictions representing future road angle of the vehicle over the same or different respective time horizons, the first set of predictions being generated by a set of lane centeredness predictors based on the current state of the vehicle, the second set of predictions being generated by a set of road angle predictors based on the current state of the vehicle; and 
generating, based on the first and second sets of predictions, a vehicle action.  
The disclosure does not support the phrase:
determining a current state of the autonomous vehicle that includes the digital image and the vehicle data; 
When the disclosure teaches a determining step is states what the determining is “based on”. Paragraph 0031 teaches that a vehicle action can be “based on a current state of the vehicle” and the current state of the vehicle “includes current and past digital images…” But eliding out the “based on” ends up not making sense. Does the vehicle have a current state that includes the digital image and the vehicle data that can be determined? The disclosure, a determination step is “based on” one or more specific items, such as specific data or a specific state. For examination purposes, “that includes” will be interpreted as “based on” and “based on” will be interpreted as limited only to what is listed: i.e. digital image and the vehicle data. 
The MPEP 2111.03 (I) states that “including” which is used in the present claim 1, is “synonymous with “comprising” and is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Yet paragraph 0031 of the specification of the present application teaches that “only vehicle data indicative of the current speed of the vehicle and the digital images is required to generate predictions of future lane centeredness.” Thus interpreting “based on” to be limited to only what is listed corresponds to the disclosure. 
The other independent claims include similar phrases, are rejected for similar reasons, and will be interpreted in a similar way. 

Claims 4 and 12 are rejected for lacking written description for reciting in part:
receiving a dataset representing vehicle action, digital imaqes and vehicle data at respective time steps 
Paragraph 0010 of the specification of the present application teaches “receiving a dataset containing…” Paragraph 0061 teaches receiving digital images and vehicle data and determining a “representation”. For examination purposes, “representing” will be interpreted as “containing”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshchuk et al. (US2017/0233001 A1).

Regarding claim 1, Moshchuk discloses:
A method for predictive control of an autonomous vehicle, the method comprising: 
receiving a digital image representing an environment of the autonomous vehicle and vehicle data representing a speed of the vehiclesee Moshchuk, figure 3, the abstract, and paragraph 0022 a system and method for determining a vehicle’s lane offsets and heading offsets with respect to a lane curvature. See paragraph 0022 and Fig. 3, keeping in mind that: “Δy is the lateral offset of the vehicle center of gravity from the lane (lane offset), ΔΨ is the vehicle heading with respect to the lane (lane heading)”.   Moshchuk teaches this, according to the abstract and claim 12, for several “predicted future times,” or “future sample times”. Paragraph 0031 and Fig. 4 further teach that a road has item 62 which is “the travel lane that the vehicle 12 is following.” Points 64 and 66 as well as the other illustrated “sample points” are “the curvature, bank and slope of the roadway at sample points 64 for future locations of the vehicle 12 along the curve 62.” As taught in paragraph 0027, the deviations are then used to provide steering control of the vehicle. Paragraph 0027 makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.); 
determining a current state of the autonomous vehicle that includes the digital image and the vehicle data (see Moshchuk, paragraph 0027 for a system that “minimizes the deviation of the [current] vehicle center of gravity (CG) from the planned or desired path to provide corrected steering”. See also the first sentence in paragraph 0028. See also paragraph 0012 for the system reducing the difference “between a current vehicle path and a desired vehicle path”. Thus the current state is known. See also paragraph 0031 for “the current location of the vehicle 12”. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.); 
generating predictions including a first set of predictions and a second set of 10predictions, 
the first set of predictions representing future lane centeredness of the vehicle over respective time horizons (this clause is related to paragraph 0062 and Fig. 4 of the present application, which refer to “lane centeredness predictors 404” which are configured to “generate a prediction”. Although 404 is labeled in Fig. 4 as “lane predictors” and called that in paragraph 0062, the same paragraph and paragraph 0065 also refer to item 404 as a “lane centeredness predictors”. According to paragraphs 0066-0067, item 404 of Fig. 4 is a “predictor” whereas its output Plane is the set of “lane centeredness predictions” themselves. Fig. 5 also helps describe what lane centeredness is. It is the value alpha and is an offset from lane center 305. A “future lane centeredness of the vehicle” is what the system predicts alpha to be in the future. As shown in Fig. 3, a road may curve up ahead. Although not shown in Fig. 3, the vehicle 105 in Fig. 3 could currently be at an offset alpha, as shown in Fig. 5, top image. In either case, the “future lane centeredness of the vehicle” would change as the road itself curved. If vehicle 105 in Fig. 3 had a slight current offset above line 305 at the current time, then its future error from the desired trajectory 305 (which is also the lane center) would likely be greater. Note that according to paragraph 0055, item 310 is really the “expected deviation” or “error” of the future predicted location of the vehicle with respect to its desired trajectory 305. Determining 310 requires both the first and second set of predictions referred to in this claim. So this “first set of predictions representing future lane centeredness of the vehicle over respective time horizons” emphasizes predicting a vehicle’s offset from the lane center in the future. With all that in mind, see Moshchuk. Moshchuk teaches in figure 3, the abstract, and paragraph 0022 a system and method for determining a vehicle’s lane offsets and heading offsets with respect to a lane curvature. See paragraph 0022 and Fig. 3, keeping in mind that: “Δy is the lateral offset of the vehicle center of gravity from the lane (lane offset), ΔΨ is the vehicle heading with respect to the lane (lane heading)”.   Moshchuk teaches this, according to the abstract and claim 12, for several “predicted future times,” or “future sample times”. Paragraph 0031 and Fig. 4 further teach that a road has item 62 which is “the travel lane that the vehicle 12 is following.” Points 64 and 66 as well as the other illustrated “sample points” are “the curvature, bank and slope of the roadway at sample points 64 for future locations of the vehicle 12 along the curve 62.” As taught in paragraph 0027, the deviations are then used to provide steering and torque control of the vehicle. Paragraph 0027 makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. In particular paragraph 0027 states: “The planned path (or reference trajectory) of the vehicle 12 at any time instant k is a set of points rk+j, j=1, 2, . . . , p. Each point rk+j is a two-dimensional vector including the lane lateral position of the vehicle center of gravity, and relative to the vehicle heading angle ΔΨ.” The fact that this quote includes the statement the phrase “a set of points” indicates that the vehicle’s CG is plotted with respect to the detected travel lane of the road at several points into the future. Each point represents the vehicle’s CG at a single time, and since there are multiple points, there are multiple times being forecasted into the future. Several paragraphs confirm this interpretation, such as paragraph 0022 which refers to “predicted future times,” and paragraph 0031 which refers to “future locations of the vehicle 12 along the curve 62.”), 
the second set of predictions representing future road angle of the vehicle over the same or different respective time horizons (this future road angle, according to paragraphs 0066-0067 and Fig. 4 must be item 406 of Fig. 4. Fig. 5 also helps describe what lane centeredness is. It is the value beta and is the angle of the vehicle with respect to a lane center 305. This is why the term “future road angle of the vehicle” is used. Item 406 does not predict the future road angle, but the future road angle of the vehicle (which may require knowledge of the lane path ahead). As shown in Fig. 3, a road may curve up ahead. Although not shown, the vehicle 105 in Fig. 3 could currently be at an angle beta, as shown in Fig. 5, lower image. In that case, the “future road angle of the vehicle” would change as the road angle itself changed. If vehicle 105 in Fig. 3 had a slight current positive angle with respect to line 305 at the current time, then future error from the desired trajectory 305 (which is also the lane center) would be greater. In other words, line 310 would be greater. So this “second set of predictions representing future road angle of the vehicle over the same or different respective time horizons” emphasizes predicting a vehicle’s future angle with respect to the centerline of the road in the future. With that in mind, see the above bullet point for how Moshchuk teaches angles.), 
the first set of predictions being generated by a set of lane centeredness predictors based on the current state of the vehicle (see two bullet points above for how Moshchuk teaches generating not one, but a set, of centeredness predictions. See also Fig. 4 and paragraph 0031), 
the second set of predictions being 15generated by a set of road angle predictors based on the current state of the vehicle (see three bullet points above for how Moshchuk teaches generating not one, but a set, of road angles. See also Fig. 4 and paragraph 0031); and 
generating, based on the first and second sets of predictions, a vehicle action (according to paragraph 0055 and 0069 and Fig. 4 the system uses the predictions 416, which together basically form a prediction of the error 310 to close that error thereby keeping the vehicle on its desired trajectory, which is the center of the lane. Nothing here has limited this generating step to a neural network, and indeed, the specification also teaches a classic closed-loop control system. With that in mind, see Moshchuk, Fig. 2, step 48 and paragraph 0033).  

Regarding claim 2, Moshchuk discloses the method of claim 1.
Moshchuk further discloses:
A method wherein 
each lane centeredness predictor in the set of 20lane centeredness predictors implements a lane centeredness general value function (GVF) (this clause relates to paragraph 065 (page 20 lines 18-21) of the present specification which teaches that “each predictor”, which means  items 404 and 406 in Fig. 4, “implements a general value function (GVF)”. The paragraph also defines a GVF as “a function that predicts the expected future values of a cumulant…based on a current state…the vehicle action taken by the vehicle 105, and the next state (which is a result of the vehicle action taken by the vehicle 105). The cumulant is thus a prediction generated by the GVF.” So overall, this claim with its two clauses, in a broad reasonable interpretation, is saying: items 404 and 406 predict expected future values of host vehicle offset and angle, respectively, said values with respect to the host vehicle’s desired path, which is the center of the lane. With that in mind, see Moshchuk, paragraph 0027, which makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. In particular paragraph 0027 states: “The planned path (or reference trajectory) of the vehicle 12 at any time instant k is a set of points rk+j, j=1, 2, . . . , p. Each point rk+j is a two-dimensional vector including the lane lateral position of the vehicle center of gravity, and relative to the vehicle heading angle ΔΨ.” The fact that this quote includes the statement the phrase “a set of points” indicates that the vehicle’s CG is plotted with respect to the detected travel lane of the road at several points into the future. Each point represents the vehicle’s CG at a single time, and since there are multiple points, there are multiple times being forecasted into the future. Several paragraphs confirm this interpretation, such as paragraph 0022 which refers to “predicted future times,” and paragraph 0031 which refers to “future locations of the vehicle 12 along the curve 62.”) and 
each road angle predictor in the set of road angle predictors implements a road angle GVF (see the above bullet point for what this clause means and how Moshchuk teaches it).  

Regarding claim 3, Moshchuk discloses the method of claim 2.
Moshchuk further discloses:
A method further comprising learning the lane centeredness GVFs and the road angle GVFs by: 25
generating the predictions including the first set of predictions by the set of lane centeredness predictors based on the current state at a current time step (see Moshchuk, paragraph 0027, which makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. In particular paragraph 0027 states: “The planned path (or reference trajectory) of the vehicle 12 at any time instant k is a set of points rk+j, j=1, 2, . . . , p. Each point rk+j is a two-dimensional vector including the lane lateral position of the vehicle center of gravity, and relative to the vehicle heading angle ΔΨ.” The fact that this quote includes the statement the phrase “a set of points” indicates that the vehicle’s CG is plotted with respect to the detected travel lane of the road at several points into the future. Each point represents the vehicle’s CG at a single time, and since there are multiple points, there are multiple times being forecasted into the future. Several paragraphs confirm this interpretation, such as paragraph 0022 which refers to “predicted future times,” and paragraph 0031 which refers to “future locations of the vehicle 12 along the curve 62.”) and 
generating the second set of predictions by the set of road angle predictors based on the current state at the current time step (see the above bullet point for how Moshchuk teaches this clause.);  
generating the vehicle action based on the predictions (see Moshchuk, Fig. 2, step 46 and paragraph 0029); 45 
executing the vehicle action and sampling a next state at a next time step (With that in mind, see Moshchuk, Fig. 2, step 48 and paragraph 0033); 
computing a cumulant based on the current state, the executed vehicle action and the next state (see Fig. 2. See also paragraph 0027 for the operations being carried out “at any time instant k”. No person of ordinary skill in the art would think that the system and method of Moshchuk is not doing the method of Fig. 2 on a continuous basis as would meet this clause’s limitations); and 
updating the lane centeredness GVFs implemented by the set of lane 5centeredness predictors and the road angle GVFs implemented by the set of road angle predictors based on the cumulant (see Fig. 2. See also paragraph 0027 for the operations being carried out “at any time instant k”. No person of ordinary skill in the art would think that the system and method of Moshchuk is not doing the method of Fig. 2 on a continuous basis as would meet this clause’s limitations).  

Regarding claim 4, Moshchuk discloses the method of claim 2.
Moshchuk further discloses:
A method, further comprising learning the lane centeredness GVFs and the road angle GVFs (here learning can mean receiving) by: 
receiving a dataset representing vehicle action, digital imaqes and vehicle data at respective time steps (see Moshchuk, paragraph 0027. See also Fig. 2. Moshchuk also teaches in figure 3, the abstract, and paragraph 0022 a system and method for determining a vehicle’s lane offsets and heading offsets with respect to a lane curvature. See paragraph 0022 and Fig. 3, keeping in mind that: “Δy is the lateral offset of the vehicle center of gravity from the lane (lane offset), ΔΨ is the vehicle heading with respect to the lane (lane heading)”.   Moshchuk teaches this, according to the abstract and claim 12, for several “predicted future times,” or “future sample times”. Paragraph 0031 and Fig. 4 further teach that a road has item 62 which is “the travel lane that the vehicle 12 is following.” Points 64 and 66 as well as the other illustrated “sample points” are “the curvature, bank and slope of the roadway at sample points 64 for future locations of the vehicle 12 along the curve 62.” As taught in paragraph 0027, the deviations are then used to provide steering control of the vehicle. Paragraph 0027 makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. In particular paragraph 0027 states: “The planned path (or reference trajectory) of the vehicle 12 at any time instant k is a set of points rk+j, j=1, 2, . . . , p. Each point rk+j is a two-dimensional vector including the lane lateral position of the vehicle center of gravity, and relative to the vehicle heading angle ΔΨ.” The fact that this quote includes the statement the phrase “a set of points” indicates that the vehicle’s CG is plotted with respect to the detected travel lane of the road at several points into the future. Each point represents the vehicle’s CG at a single time, and since there are multiple points, there are multiple times being forecasted into the future. Several paragraphs confirm this interpretation, such as paragraph 0022 which refers to “predicted future times,” and paragraph 0031 which refers to “future locations of the vehicle 12 along the curve 62.” See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.);  
determining a state at each respective time step that includes the diqital image see the above bullet. See also Fig. 1 and paragraph 0020 teach sensors 26 that perform object detection with sensors or cameras on the vehicle 12. This includes lane marking detection. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.); and 
updating the lane centeredness GVFs and the road angle GVFs based on cumulants computed using the vehicle action and state at each respective time step (see Fig. 2. See also paragraph 0027 for the operations being carried out “at any time instant k”. No person of ordinary skill in the art would think that the system and method of Moshchuk is not doing the method of Fig. 2 on a continuous basis as would meet this clause’s limitations. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.).  

Regarding claim 5, Moshchuk discloses the method of claim 1.
Moshchuk further discloses:
A method, wherein the generated vehicle action is one of 
a steering control action to change a steering angle of the vehicle (see paragraph 0027 for steering and torque control of the vehicle.), 
a speed control action to change a target speed of the vehicle (see paragraph 0027 for steering and torque control of the vehicle), and 
a steering and speed control action to change both a steering angle and a target speed of the vehicle (see paragraph 0027 for steering and torque control of the vehicle).  

Regarding claim 9, Moshchuk discloses:
A vehicle control system for controlling an autonomous vehicle, the vehicle control system comprising (see paragraph 0002 for an autonomous vehicle. See also Fig. 1, especially item 30 and 32 and paragraph 0020 for a controller and actuators being part of a vehicle control system.): 46 
a processor system configured to execute instructions of a predictive control system to cause the predictive control system to (see Fig. 1 and paragraph 0020): 
receive a digital image representing an environment of the autonomous vehicle and vehicle data representing speed of the vehiclesee Moshchuk. Moshchuk teaches in figure 3, the abstract, and paragraph 0022 a system and method for determining a vehicle’s lane offsets and heading offsets with respect to a lane curvature. See paragraph 0022 and Fig. 3, keeping in mind that: “Δy is the lateral offset of the vehicle center of gravity from the lane (lane offset), ΔΨ is the vehicle heading with respect to the lane (lane heading)”.   Moshchuk teaches this, according to the abstract and claim 12, for several “predicted future times,” or “future sample times”. Paragraph 0031 and Fig. 4 further teach that a road has item 62 which is “the travel lane that the vehicle 12 is following.” Points 64 and 66 as well as the other illustrated “sample points” are “the curvature, bank and slope of the roadway at sample points 64 for future locations of the vehicle 12 along the curve 62.” As taught in paragraph 0027, the deviations are then used to provide steering control of the vehicle. Paragraph 0027 makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.); 
determine a current state of the autonomous vehicle that includes the digital image and the vehicle data (see Moshchuk, paragraph 0027 for a system that “minimizes the deviation of the [current] vehicle center of gravity (CG) from the planned or desired path to provide corrected steering”. See also the first sentence in paragraph 0028. See also paragraph 0012 for the system reducing the difference “between a current vehicle path and a desired vehicle path”. Thus the current state is known. See also paragraph 00341 for “the current location of the vehicle 12. See also paragraph 0026 for the road bank, slope, and curvature are “provided by cameras, the map database 20.);
generate predictions including a first set of predictions and a second set of predictions, 
the first set of predictions representing future lane centeredness of the vehicle over respective time horizons (this clause is related to paragraph 0062 and Fig. 4 of the present application, which refer to “lane centeredness predictors 404” which are configured to “generate a prediction”. Although 404 is labeled in Fig. 4 as “lane predictors” and called that in paragraph 0062, the same paragraph and paragraph 0065 also refer to item 404 as a “lane centeredness predictors”. According to paragraphs 0066-0067, item 404 of Fig. 4 is a “predictor” whereas its output Plane is the set of “lane centeredness predictions” themselves. Fig. 5 also helps describe what lane centeredness is. It is the value alpha and is an offset from lane center 305. A “future lane centeredness of the vehicle” is what the system predicts alpha to be in the future. As shown in Fig. 3, a road may curve up ahead. Although not shown in Fig. 3, the vehicle 105 in Fig. 3 could currently be at an offset alpha, as shown in Fig. 5, top image. In either case, the “future lane centeredness of the vehicle” would change as the road itself curved. If vehicle 105 in Fig. 3 had a slight current offset above line 305 at the current time, then its future error from the desired trajectory 305 (which is also the lane center) would likely be greater. Note that according to paragraph 0055, item 310 is really the “expected deviation” or “error” of the future predicted location of the vehicle with respect to its desired trajectory 305. Determining 310 requires both the first and second set of predictions referred to in this claim. So this “first set of predictions representing future lane centeredness of the vehicle over respective time horizons” emphasizes predicting a vehicle’s offset from the lane center in the future. With all that in mind, see Moshchuk. Moshchuk teaches in figure 3, the abstract, and paragraph 0022 a system and method for determining a vehicle’s lane offsets and heading offsets with respect to a lane curvature. See paragraph 0022 and Fig. 3, keeping in mind that: “Δy is the lateral offset of the vehicle center of gravity from the lane (lane offset), ΔΨ is the vehicle heading with respect to the lane (lane heading)”.   Moshchuk teaches this, according to the abstract and claim 12, for several “predicted future times,” or “future sample times”. Paragraph 0031 and Fig. 4 further teach that a road has item 62 which is “the travel lane that the vehicle 12 is following.” Points 64 and 66 as well as the other illustrated “sample points” are “the curvature, bank and slope of the roadway at sample points 64 for future locations of the vehicle 12 along the curve 62.” As taught in paragraph 0027, the deviations are then used to provide steering and torque control of the vehicle. Paragraph 0027 makes it clear that the system detects a lane in front of the vehicle, determines the vehicle’s current heading with respect to the lane, and extrapolates the lateral offset and heading error. In particular paragraph 0027 states: “The planned path (or reference trajectory) of the vehicle 12 at any time instant k is a set of points rk+j, j=1, 2, . . . , p. Each point rk+j is a two-dimensional vector including the lane lateral position of the vehicle center of gravity, and relative to the vehicle heading angle ΔΨ.” The fact that this quote includes the statement the phrase “a set of points” indicates that the vehicle’s CG is plotted with respect to the detected travel lane of the road at several points into the future. Each point represents the vehicle’s CG at a single time, and since there are multiple points, there are multiple times being forecasted into the future. Several paragraphs confirm this interpretation, such as paragraph 0022 which refers to “predicted future times,” and paragraph 0031 which refers to “future locations of the vehicle 12 along the curve 62.”), 
the second set of predictions representing future road angle of the vehicle over the same or different respective time horizons (this future road angle, according to paragraphs 0066-0067 and Fig. 4 must be item 406 of Fig. 4. Fig. 5 also helps describe what lane centeredness is. It is the value beta and is the angle of the vehicle with respect to a lane center 305. This is why the term “future road angle of the vehicle” is used. Item 406 does not predict the future road angle, but the future road angle of the vehicle (which may require knowledge of the lane path ahead). As shown in Fig. 3, a road may curve up ahead. Although not shown, the vehicle 105 in Fig. 3 could currently be at an angle beta, as shown in Fig. 5, lower image. In that case, the “future road angle of the vehicle” would change as the road angle itself changed. If vehicle 105 in Fig. 3 had a slight current positive angle with respect to line 305 at the current time, then future error from the desired trajectory 305 (which is also the lane center) would be greater. In other words, line 310 would be greater. So this “second set of predictions representing future road angle of the vehicle over the same or different respective time horizons” emphasizes predicting a vehicle’s future angle with respect to the centerline of the road in the future. With that in mind, see the above bullet point for how Moshchuk teaches angles.), 
the first set of predictions being generated by a set of lane centeredness predictors based on the current state of the vehicle (see two bullet points above for how Moshchuk teaches generating not one, but a set, of centeredness predictions. See also Fig. 4 and paragraph 0031), 
the second set of predictions being 15generated by a set of road angle predictors based on the current state of the vehicle (see three bullet points above for how Moshchuk teaches generating not one, but a set, of road angles. See also Fig. 4 and paragraph 0031); and 
generate, based on the first and second sets of predictions, a vehicle action (according to paragraph 0055 and 0069 and Fig. 4 the system uses the predictions 416, which together basically form a prediction of the error 310 to close that error thereby keeping the vehicle on its desired trajectory, which is the center of the lane. Nothing here has limited this generating step to a neural network, and indeed, the specification also teaches a classic closed-loop control system. With that in mind, see Moshchuk, Fig. 2, step 48 and paragraph 0033).  

Regarding claim 10, Moshchuk teaches the vehicle control system of claim 9.
Moshchuk further discloses:
A vehicle control system wherein 
each lane centeredness predictor in the set of lane centeredness predictors implements a lane centeredness general 20value function (GVF) and each road angle predictor in the set of road angle predictors implements a road angle GVF (for this rejection, see the rejection of claim 2, which is substantially similar to this claim).  

Regarding claim 11, Moshchuk teaches the vehicle control system of claim 10.
Moshchuk further discloses:
A vehicle control system wherein the processor system is further configured to execute instructions to learn each lane centeredness GVFs and the road angle GVFs by: 
25generating the predictions including the first set of predictions by the set of lane centeredness predictors based on the current state at a current time step and generating the second set of predictions by the set of road angle predictors based on the current state at the current time step; 
generating the vehicle action based on the predictions; 47 
executing the vehicle action and sampling a next state at a next time step; computing a cumulant based on the current state, the executed vehicle action and the next state; and 
updating the lane centeredness GVFs implemented by the set of lane 5centeredness predictors and the road angle GVFs implemented by the set of road angle predictors based on the cumulant (for this rejection, see the rejection of claim 3, which is substantially similar to this claim).  

Regarding claim 12, Moshchuk teaches the vehicle control system of claim 10.
Moshchuk further discloses:
A vehicle control system wherein the processor system is further configured to execute instructions to learn the lane centeredness GVFs and the road angle GVFs by: 
receiving a dataset representing vehicle actions, digital images, and vehicle data at respective time steps; 
constructing a state at each respective time step that includes the digital image and vehicle data at each respective time step; and 
updating the lane centeredness GVFs and the road angle GVFs based on cumulants computed using the vehicle action and state at each respective time step (for this rejection, see the rejection of claim 4, which is substantially similar to this claim).  

Regarding claim 17, Moshchuk teaches:
A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a vehicle control system, cause the vehicle control system to (see paragraph 0020): 
receive a digital image representing an environment of the autonomous vehicle and vehicle data representing speed of the vehiclethat includes the digital image and the vehicle data; generate predictions including a first set of predictions and a second set of predictions, the first set of predictions representing future lane centeredness of the vehicle over respective time horizons, the second set of predictions representing future road angle of the vehicle over the same or different respective time horizons, the first set of predictions being generated by a set of lane centeredness predictors based on the current state of the vehicle, the second set of predictions being generated by a set of road angle predictors based on the current state of the vehicle; and generate, based on the first and second sets of predictions, a vehicle action (for this rejection, see the rejection of claim 9, which is substantially similar to this claim).  

Regarding claim 18, Moshchuk teaches:
The non-transitory computer-readable medium of claim 17, wherein 
each lane centeredness predictor in the set of lane centeredness predictors implements a lane 20centeredness general value function (GVF) and each road angle predictor in the set of road angle predictors implements a road angle GVF (for this rejection, see the rejection of claim 10, which is substantially similar to this claim).  

Regarding claim 19, Moshchuk teaches:
The non-transitory computer-readable medium of claim 18, comprising further computer-executable instructions that, when executed by a vehicle control system cause the vehicle control system to learn each lane centeredness GVFs and the road 25angle GVFs by: 
generating the predictions including the first set of predictions by the set of lane centeredness predictors based on the current state at a current time step and generating the second set of predictions by the set of road angle predictors based on the current state at the current time step; 49 generating the vehicle action based on the predictions; executing the vehicle action and sampling a next state at a next time step; computing a cumulant based on the current state, the executed vehicle action and the next state; and 5updating the lane centeredness GVFs implemented by the set of lane centeredness predictors and the road angle GVFs implemented by the set of road angle predictors based on the cumulant (for this rejection, see the rejection of claim 11, which is substantially similar to this claim).  

Regarding claim 20, Moshchuk teaches:
The non-transitory computer-readable medium of claim 18, comprising further computer-executable instructions that, when executed by a vehicle control system 10cause the vehicle control system to learn the lane centeredness GVFs and the road angle GVFs by: 
receiving a dataset representing vehicle actions, digital images, and vehicle data at respective time steps; constructing a state at each respective time step that includes the digital image and vehicle data at each respective time step; and updating the lane centeredness GVFs and the road angle GVFs based on cumulants computed using the vehicle action and state at each respective time step (for this rejection, see the rejection of claim 12, which is substantially similar to this claim).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk in view of Tan et al. (US2016/0107682 A1).

Regarding claim 6, Moshchuk discloses the method of claim 1.
Yet Moshchuk does not explicitly further teach:
A method wherein 
the vehicle action is generated by a predefined proportional-integral-derivative (PID) controller.  
However, Tan teaches:
A method wherein 
the vehicle action is generated by a predefined proportional-integral-derivative (PID) controller (see Fig. 9 and paragraph 0047 for a closed-loop system. Since the system involves position, velocity, and acceleration (see paragraph 0068), Tan teaches a closed-loop PID controller. See paragraph 0011 for a controller).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of the vehicle action being generated by a predefined proportional-integral-derivative (PID) controller, as taught by Tan. The motivation for doing so would be to determine a steering command for a vehicle that keeps it on its desired path, as recognized by Tan (see Figs. 5 and 7). 
This combination is especially obvious because Moshchuk and Tan teach largely the same things. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Moshchuk teaches the vehicle control system of claim 9.
Yet Moshchuk does not explicitly further teach:
A vehicle control system, wherein 
the vehicle action is generated by a predefined proportional-integral-derivative (PID) controller.  
	However, Tan teaches:
A vehicle control system, wherein 
the vehicle action is generated by a predefined proportional-integral-derivative (PID) controller (for this rejection, see the rejection of claim 6, which is substantially similar to this claim).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of the vehicle action being generated by a predefined proportional-integral-derivative (PID) controller, as taught by Tan. The motivation for doing so would be to determine a steering command for a vehicle that keeps it on its desired path, as recognized by Tan (see Figs. 5 and 7). 
This combination is especially obvious because Moshchuk and Tan teach largely the same things. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk in view of Sutton et al. (R. Sutton, J. Modayil, M. Delp, T. Degris, P. Pilarski, A. White and D. Precup, "Horde: A scalable real-time architecture for learning knowledge from unsupervised sensorimotor interaction," in Proc. of 10th Intl. Conf. on Autonomous Agents and Multiagent Systems, Taipei, Taiwan, 2011.), hereinafter Sutton. 

Regarding claim 7, Moshchuk discloses the method of claim 1.
Yet Moshchuk does not explicitly further teach:
A method wherein 
the vehicle action is generated by a controller reinforcement learninq (RL) (see Sutton, the vehicle in Fig. 6, and the applicant’s own admission in the specification that Sutton applies, found on page 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of the vehicle action is generated by a controller that is learned using reinforcement learning (RL), as taught by Sutton. The motivation for doing so would be to gain the benefits of predictive and goal-orientated systems using GVF functions which matches existing sensor data, as recognized Sutton (see page 767, first paragraph under “6. CONCLUSION”.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Moshchuk teaches the vehicle control system of claim 9.
Yet Moshchuk does not explicitly further teach:
A vehicle control system, wherein 
the vehicle action is generated by a controller that is learned using RL.  
Yet Sutton teaches
A vehicle control system, wherein 
the vehicle action is generated by a controller that is learned using RL (for this rejection, see the rejection of claim 7, which is substantially similar to this claim).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of the vehicle action is generated by a controller that is learned using reinforcement learning (RL), as taught by Sutton. The motivation for doing so would be to gain the benefits of predictive and goal-orientated systems using GVF functions which matches existing sensor data, as recognized Sutton (see page 767, first paragraph under “6. CONCLUSION”.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk in view of Stein et al. (US2016/0325753 A1). 

Regarding claim 8, Moshchuk discloses the method of claim 2.
Yet Moshchuk does not explicitly further teach:
A method wherein 
each lane centeredness GVF and each road angle 25GVF are implemented as a single neural network.  
However, Stein teaches:
A method wherein 
each lane centeredness GVF and each road angle 25GVF are implemented as a single neural network (see Stein paragraph 060 for using a trained neural network. See also, claim 5 and paragraphs 0078-0079 teach that the predicted path of the user vehicle is also estimated through machine learning. Paragraphs 0078-0079 teaches that a neural network can look ahead at a road and determine the line that a vehicle will take through the curve. For example, an aggressive driver may take aggressive lines through curves. The machine learning network can predict this aggressive line. Thus there can be “different neural networks for different types of users/drivers.” The implication is clear: Stein teaches a specific neural network dedicated to generating future trajectories of a vehicle.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of each lane centeredness GVF and each road angle 25GVF are implemented as a single neural network, as taught by Stein. The motivation for doing so would be to gain the benefit of neural network image recognition, as recognized Stein (see paragraph 0078.). 
This combination would have been especially obvious because Stein teaches much the same thing as Moshchuk, see for example, Stein Figs. 4 and 5 and the summary of Stein in the “Conclusion” section below. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Moshchuk teaches the vehicle control system of claim 10.
Yet Moshchuk does not explicitly further teach:
A vehicle control system, wherein 
the lane centeredness GVFs and the road angle GVFs are implemented by a single neural network.  
However, Stein teaches:
The vehicle control system of claim 10, wherein 
the lane centeredness GVFs and the road angle GVFs are implemented by a single neural network for this rejection, see the rejection of claim 8, which is substantially similar to this claim).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Moshchuk, to add the additional features of each lane centeredness GVF and each road angle 25GVF are implemented as a single neural network, as taught by Stein. The motivation for doing so would be to gain the benefit of neural network image recognition, as recognized Stein (see paragraph 0078.). 
This combination would have been especially obvious because Stein teaches much the same thing as Moshchuk, see for example, Stein Figs. 4 and 5 and the summary of Stein in the “Conclusion” section below. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adamchuk et al. (US2017/0006759 A1) teaches in paragraph 0052 a guidance system that uses computer vision “without the need for expensive LIDAR or GPS systems”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665